USCA11 Case: 21-12408    Date Filed: 08/30/2022   Page: 1 of 4




                                        [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                 ____________________

                        No. 21-12408
                 ____________________

RANDY WILLIAMS,
                                           Plaintiff-Appellant,
versus
GOLDEN PEANUT COMPANY, LLC,


                                         Defendant-Appellee,


ALLEN TWIGGS, et al.,


                                                  Defendants.
USCA11 Case: 21-12408             Date Filed: 08/30/2022         Page: 2 of 4




2                          Opinion of the Court                       21-12408

                        ____________________

             Appeal from the United States District Court
                 for the Middle District of Alabama
                D.C. Docket No. 1:19-cv-00667-SMD
                      ____________________

Before LUCK, BRASHER, and ED CARNES, Circuit Judges.
PER CURIAM:
        Randy Williams sued his former employer, Golden Peanut,
LLC, for race discrimination and retaliation under Title VII of the
Civil Rights Act of 1964. A magistrate judge granted summary
judgment to Golden Peanut after it concluded that Williams’s
claims should be judicially estopped because he had represented in
a bankruptcy proceeding that he had no pending claims to include
in his bankruptcy estate. Now, Williams argues that the magistrate
judge should not have used judicial estoppel to bar his claims, de-
spite his inconsistent representations in the bankruptcy proceed-
ing, because he did not have the requisite intent to “make a mock-
ery of the judicial system.”
       The district court did not abuse its discretion when it applied
judicial estoppel to bar Williams’s Title VII claims. 1 A district court


1 Generally, a grant of summary judgment is reviewed de novo, and the dis-
trict court’s findings of fact are reviewed for clear error. Robinson v. Tyson
Foods, Inc., 595 F.3d 1269, 1273 (11th Cir. 2010). But, a court’s application of
judicial estoppel is reviewed for abuse of discretion, with the findings of facts
USCA11 Case: 21-12408            Date Filed: 08/30/2022        Page: 3 of 4




21-12408                  Opinion of the Court                              3

may apply judicial estoppel where “the plaintiff (1) took a position
under oath in the bankruptcy proceeding that was inconsistent
with the plaintiff’s pursuit of [a] civil lawsuit and (2) intended to
make a mockery of the judicial system.” Slater v. U.S. Steel Corp.,
871 F.3d 1174, 1180 (11th Cir. 2017) (en banc).
       First, Williams can’t contest that he made inconsistent rep-
resentations in his bankruptcy proceeding because he forfeited that
argument by failing to raise that issue in his initial brief (or even in
his reply brief). See Timson v. Sampson, 518 F.3d 870, 874 (11th
Cir. 2008) (per curiam). See generally Opening Br. of Appellant;
Reply Br. of Appellant.
         Second, the district court did not abuse its discretion when
it found that Williams “intended to make a mockery of the judicial
system.” A court must “consider all the facts and circumstances”
to determine intent. Slater, 871 F.3d at 1180. The court may con-
sider whether the plaintiff amended his bankruptcy filings; whether
the plaintiff had legal counsel during bankruptcy; whether the
plaintiff disclosed his civil claims to his bankruptcy attorney;
whether the bankruptcy court discovered the omission before dis-
charging the case or took any action against the plaintiff; the plain-
tiff’s level of sophistication; and whether the bankruptcy trustee or
the plaintiff’s creditors knew of the plaintiff’s potential claim before


reviewed for clear error. Id. The abuse-of-discretion standard requires affir-
mance unless the district court made a clear error of judgment or applied the
wrong legal standard. Id.
USCA11 Case: 21-12408            Date Filed: 08/30/2022        Page: 4 of 4




4                         Opinion of the Court                     21-12408

bankruptcy was discharged. Id. at 1185–86. This list is non-exhaus-
tive and the court may consider “any fact or factor it deems rele-
vant.” Id. at 1185 n.9.
       The magistrate judge applied the correct legal standard un-
der Slater and did not clearly err when identifying and weighing
the relevant factors because those findings are supported by the
record. The magistrate judge appropriately concluded that:
(1) Williams’s knowledge that he could have amended his bank-
ruptcy filings, (2) the fact that Williams was counseled, and (3) the
fact that the bankruptcy court, Williams’s creditors, and his trustee
never found out about his Title VII claims, taken together, out-
weighed (4) Williams’s lack of sophistication. Reviewing the fac-
tors, we hold that the magistrate judge’s determination that Wil-
liams intended to make a mockery of the judicial system was rea-
sonable and within the magistrate judge’s discretion. Accordingly,
we affirm.
       AFFIRMED. 2




2 This case was originally scheduled for oral argument, but under 11th Cir. R.
34–3(f) it was removed from the oral argument calendar by unanimous con-
sent of the panel.